Citation Nr: 1338419	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to an initial evaluation in excess of 10 percent for right great toe DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection and a 10 percent disability rating for DJD of the right knee, and a January 2010 rating decision, which awarded service connection and a 10 percent disability rating for right great toe DJD.  A notice of disagreement (NOD) regarding the right knee was filed in February 2010, and an NOD regarding the right great toe was filed in April 2010.  A combined statement of the case regarding both matters was issued in September 2010, and a substantive appeal on both matters was received the same month.  In April 2012, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of that hearing is included in the claims file.

In May 2012, additional relevant medical records were added to Virtual VA without a waiver of agency of initial RO review; however, as the claims are being remanded, the RO will have an opportunity to review these records such that no prejudice results to the Veteran.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks increased disability ratings for his service-connected right knee and right great toe DJD.  The Veteran reports that his symptoms related to both disabilities have worsened since his last examination.  At the April 2012 hearing, the Veteran testified that he no longer has feeling in any of the toes on his right foot and that his VA doctor has informed him that he needs a total knee replacement.  (See hearing transcript pages 6-8.)  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Further, the Veteran testified, and the record reflects, that the Veteran continues to receive treatment for both disabilities at a VA medical center.  However, relevant VA treatment records, dated since May 2012, have not been associated with his file.  VA is obligated to obtain and consider these records in adjudicating this appeal.  38 C.F.R. § 3.159(c)(2).  Upon remand, the RO should obtain all relevant VA treatment records not already associated with the file.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file any updated VA treatment records.

2.  The RO should then arrange for the Veteran to be examined by an appropriate examiner to determine the current severity of his right knee and right great toe DJD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, such as X-rays, must be completed.

(a)  With respect to right knee DJD, examination findings should be clearly reported to allow for application of VA's rating criteria for knee disabilities.  The examiner should report range of motion of the knee, indicate (in degrees) the point at which motion becomes painful, and report any additional functional loss due to weakness, fatigue, or incoordination, including during flare-ups.  

Additionally, the examiner should report whether there is evidence of recurrent subluxation or lateral instability of the right knee and, if so, whether it is slight, moderate, or severe.  

The examiner should also note the Veteran's July 2004 partial medial meniscectomy and current complaints of locking and opine as to whether such episodes are frequent and whether there is effusion into the joint.

(b)  With respect to right great toe DJD, the examiner should note that this disability is rated, by analogy, to Diagnostic Code 5284 (foot injuries, other).  The examiner should report all symptoms related to the injury in service and opine as to whether the disability, as a whole, is moderate, moderately severe, or severe.  

A detailed rationale for all opinions expressed should be provided.  

3.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


